é Case 2:19-cr-04698-JAP Document 2 Filed 10/01/19 Page 1of3

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: Ym) Z43B
Saul DOMINGO-Salvador y
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of September 29, 2019 in the county of Hidalgo in the State and District of New Mexico,
the defendant violated 8 U.S.C. §1324(a)(1)(A)(i)(Transporting), an offense described as follows:

knowing or in reckless disregard of the fact that seven illegal aliens, had come to, entered, or remained in the United
States in violation of law, transport, or move or attempt to transport or move such aliens within the United States by
means of transportation or otherwise, in furtherance of such violation of law.

This criminal complaint is based on these facts:
On September 29, 2019, Border Patrol Agent (BPA) One was notified by the Lordsburg, New Mexico Border Patrol
Station (883) of a "be on the lookout" (BOLO) disseminated by the Deming, New Mexico Border Patrol Station dispatch
(892), of a Black in color Ford F150 bearing California License Plate 85071F2. The report relayed to him via service
radio consisted of a citizen's report of two individuals getting into a black Ford F150 displaying California License plate
85071F2 at the Separ Exit of Interstate 10 (I-10). The truck was last seen by the reporting party headed eastbound on I-10
from the Separ Exit. The bolo also consisted of information stating the truck may turn around and head westbound.

fx] Continued on the attached sheet.

 

-*
\ \ Complainant's signature

Justin Thurnherr Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: October 1, 2019 YEA

F meal Judge's signature

STEPHAN M. VIDMAR

Printed name and title

 

City and state: Las Cruces, N.M.

 

 
 

Case 2:19-cr-04698-JAP Document 2 Filed 10/01/19 Page 2 of 3

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Saul DOMINGO-Salvador

Continuation of Statement of Facts:

Agent One was headed westbound on I-10 at approximately the seven mile marker at the time of the BOLO. He
continued westbound until he reached the Road Forks, New Mexico Exit at the five mile marker, at which point he utilized
the exit to turn around and head eastbound in search of the reported vehicle. Agent One saw a black ford F150 on the
opposite side of the Interstate with what appeared to be a front license plate. He knew that California is one of the few
states that utilizes both front and rear license plate, so he activated his rear emergency lights and turned around in the
median. Agent One caught up to the black Ford F150 and noticed that it was indeed bearing the same license plate as
had been reported. He then pulled alongside of the truck and noticed what appeared to be the tops of two individual's
heads near the top of the backseat. They were trying to lower themselves below the window line. They were not sitting
on the back seat but were trying to crouch down in the floorboard. This is consistent with behavior displayed by subjects
attempting to evade arrest by concealing themselves out of view of law enforcement. At this time Agent One slowed
down and got behind the truck. He called for any other agents that might be on I-10 near Road Forks. Agent Two
answered and stated he was near Road Forks. Agent One radioed Agent Two with his location, which was approximately
one mile east of the Road Forks, New Mexico Exit. As Agent One passed the Road Forks Exit two Marked Border Patrol
Vehicles were waiting and began to follow him. At this time Agent One activated his emergency equipment consisting of
Lights and siren to execute a vehicle stop. The black F150 immediately slowed down and pulled to the side of the road at
approximately the four mile marker of I-10. Agent One radioed 892 with the location, and vehicle information to notify
them of the vehicle stop. Agent One approached the driver's side of the vehicle while Supervisory Border Patrol Agent
(SBPA) Three approached the passenger side. The driver had his window rolled down approximately one quarter of the
way from the top. Agent One identified himself as a United States Border Patrol Agent and asked the driver to roll the
window down completely, which he did. Agent One then asked the driver to roll down the passenger window, which he
also did. As soon as the passenger window was down Agent One could see more than just the two individuals he initially
noticed concealing themselves in the floor of the back seat. Agent One heard SBPA Three question one of the subjects in
the back seat as to his citizenship, the subject stated that he was a Mexican national. SBPA Three asked if he had any
immigration documents that would allow him to be in the United States, he said he did not. Agent One then questioned
the driver later identified as DOMINGO-Salvador, Saul as to his immigration status. He also admitted to being a Mexican
National and in the United States Illegally. Agent One escorted the driver out of the vehicle, searched him and secured
him in the back of his assigned unit K34779. Agents Two and Three were escorting the other individuals out of the truck.
They questioned each passenger as to their citizenship, to which all seven individuals admitted to being illegally present in
the United States. Sector radio arranged for the black F150 to be towed to the Lordsburg Border Patrol Station. All seven
subjects and the driver were transported to the Lordsburg Border Patrol Station for further questioning and processing.

The following is a written synopsis of the sworn statement made by DOMINGO at the Lordsburg Border Patrol Station in
Lordsburg, New Mexico. DOMINGO was read his Administrative Rights via government form ICE Form 73-025 in the
Spanish Language by BPA Four and witnessed by HSI Special Agent Five. The statement of rights was provided to
DOMINGO who waived his rights and was willing to provide a statement and answer questions without the presence of an
attorney.

DOMINGO stated that he has lived in Santa Maria, California for the last two years working in agriculture but is originally
from Mexico. DOMINGO stated that he left Santa Maria, California on 09/28/2019 at about 08:00 a.m., and went to
Phoenix. DOMINGO stated that he arrived in Phoenix at about 05:00 p.m., and had a burger at McDonalds. DOMINGO
states the only reason he left California was that he wanted to go on a drive. DOMINGO then changed his sworn
: Case 2:19-cr-04698-JAP Document 2 Filed 10/01/19 Page 3 of 3

statement after questioning him why would he drive hundreds of miles to take a drive. DOMINGO then provided the
following statement. DOMINGO stated that his phone number was kept by the original smugglers that he used when he
was smuggled into the U.S, two years ago. DOMINGO stated that since his brother was trying to get into the country
illegally and that they reached out to him in order to help with his brothers smuggling fee. DOMINGO stated he was not
offered money, but if he successfully picked up the group and dropped them off, they would then illegally cross his brother
and provide him a payment plan for $8,000.00, as opposed to being required to having the money up front. DOMINGO
was having issues with his cellular service staying connected in order to use his maps but he plugged in the "SEPAR"
location and had G.P.S service guiding him there from a location east of Tucson, Arizona. DOMINGO stated that he knew
that the subjects he was picking up were in the country illegally. DOMINGO was questioned about a phone that was
wiped clean that was in the center console of the vehicle, he states that the money ($2.55), the phone, or the small
amount of personal use methamphetamine was not his. He states he does not know how it got there and was not in the
vehicle when the seven subjects got in. The following interview concluded at 11:44 a.m.

Continuation of Statutory Language:

 

\y

Signature of Judicial Officer Signature of Complainant

 

Thurnherr, Justin
Filing Agent

 
